                 Case 19-61430                       Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                     Desc Main
                                                                      Document     Page 1 of 14
                                                                                                                                                        7/18/19 2:26PM

 Fill in this information to identify your case:
 Debtor 1               Karen L Wright
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          WESTERN DISTRICT OF VIRGINIA                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-61430                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$340.38 per Week for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-61430                       Doc 17             Filed 07/18/19 Entered 07/18/19 14:28:07                     Desc Main
                                                                         Document     Page 2 of 14
                                                                                                                                                          7/18/19 2:26PM



 Debtor                Karen L Wright                                                                     Case number     19-61430

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.
                          The Debtor has $4,496.90 being held by the Chapter 13 Trustee from her prior Chapter 13 case 17-61467 and
                          those remaining funds should be transferred as a lump sum to this case.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $86,996.90.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

 Secretary of                  1260 Greenhouse
 Housing &                     Rd Rustburg, VA
 Urban                         24588 Campbell                                              Prepetition:
 Development                   County                                           $0.00                $0.00        0.00%              pro-rata                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)




Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-61430                       Doc 17             Filed 07/18/19 Entered 07/18/19 14:28:07                       Desc Main
                                                                         Document     Page 3 of 14
                                                                                                                                                             7/18/19 2:26PM



 Debtor                Karen L Wright                                                                      Case number      19-61430


                                                                                             $15,285.00-
                                                                                              $12,435.00
                                                                                                       for
                                                                                            pre-petition
                                                                                                 arrears;
                                                                                               $2,850.00
                                                                                                  for gap
                                                                                           payments for
                                                                                            the months
                                                                              $888.06          of August
                               1260 Greenhouse                            per month                 2019,
                               Rd Rustburg, VA                             beginning         September
                               24588 Campbell                             November              2019 and
 Wells Fargo                   County                                            2019      October 2019             0.00%              pro-rata           $68,568.60
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral                Value of         Amount of         Amount of         Interest   Monthly    Estimated
 creditor              amount of                                       collateral       claims senior     secured claim     rate       payment to total of
                       creditor's                                                       to creditor's                                  creditor   monthly
                       total claim                                                      claim                                                     payments
                                                                                                                                       AP
                                                                                                                                       payment
                                                                                                                                       of $42.50
                                                                                                                                       for 9
                                                                                                                                       months
                                                                                                                                       and then
                                                                                                                                       the regular
                                                                                                                                       payments
                                                                                                                                       of $89.35
                                                                                                                                       for 50
                                             2007 Nissan                                                                               months to
 Credit                                      Maxima                                                                                    be paid by
 Acceptanc                                   200,000                                                                                   the chapter
 Corp                  $11,514.71            miles                     $4,250.00              $0.00           $4,250.00       5.50%    13 Trustee            $4,850.00

Insert additional claims as needed.

Official Form 113                                                                       Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-61430                       Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                    Desc Main
                                                                      Document     Page 4 of 14
                                                                                                                                                       7/18/19 2:26PM



 Debtor                Karen L Wright                                                              Case number      19-61430

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                        Amount of claim        Interest rate      Monthly plan Estimated total
                                                                                                                 payment       payments by trustee
                                                                                                                 payments of
                                                                                                                 $12.20
                                                                                                                 for 50
                                                                                                                 months to
                                     1260 Greenhouse Rd                                                          begin 9
 Orthopaedic                         Rustburg, VA 24588                                                          months after
 Center of Central                   Campbell County                                                             confirmation
 VA                                  CTA $193,300.00                   $544.00                       5.50%       date                          $610.00
                                                                                                                 Disbursed by:
                                                                                                                    Trustee
                                                                                                                    Debtor(s)
                                                                                                                 AP payment
                                                                                                                 of $5.00
                                                                                                                 for 9 months
                                                                                                                 and then the
                                                                                                                 regular
                                                                                                                 payments of
                                                                                                                 $22.44
 Progressive                                                                                                     for 24
 Leasing, LLC                        Sectional sofa                    $508.83                       5.50%       months                        $583.56
                                                                                                                 Disbursed by:
                                                                                                                    Trustee
                                                                                                                    Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees


Official Form 113                                                                Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-61430                       Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                  Desc Main
                                                                      Document     Page 5 of 14
                                                                                                                                                    7/18/19 2:26PM



 Debtor                Karen L Wright                                                              Case number   19-61430

             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
             during the plan term, they are estimated to total $6,959.75.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,056.85.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $3.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 4 % of the total amount of these claims, an estimated payment of $ 1,367.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and
                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                                        Current installment payment        Amount of arrearage to be     Estimated total payments by
                                                                                            paid                          trustee
 Campbell Circuit Court                                                         $25.00                         $0.00                             $0.00
                                                         Disbursed by:
                                                            Trustee
                                                            Debtor(s)

Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.




Official Form 113                                                                Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-61430                       Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                Desc Main
                                                                      Document     Page 6 of 14
                                                                                                                                                 7/18/19 2:26PM



 Debtor                Karen L Wright                                                               Case number   19-61430

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 (a). Additional Adequate Protection:
 Adequate Protection also consists of the following in this case:

 Unless otherwise provided herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of the this Chapter 13 Plan will
 be paid as adequate protection beginning prior to confirmation to the holders of allowed secured claims.

 Insurance will be maintained on all vehicles securing claims to be paid by the Trustee.

 (b). Attorneys Fees

 Attorneys Fees noted in Part 4.3 shall be approved on the confirmation date unless previously objected to. Said allowed fees
 shall be paid by the Trustee prior to the commencement of payments required to be made by the Trustee under Part 3, 4, 5
 and 6 herein, except adequate protection payments, ongoing mortgage payments or regular payments to be paid by the
 Trustee

 (c). Date Debtors to resume regular direct payments to Creditors that are being paid arrearages by the trustee under Part
 3.1).

 Creditor                                                            Month Debtor to resume regular direct payments

 __________________________                                          _________________________________________


 ########ATTENTION ALL SECURED CREDITORS LISTED IN PART 3.1 ######:
 PLEASE TAKE NOTICE THAT THE DEBTOR INTENDS TO CONTINUE TO MAKE REGULAR PAYMENTS ON YOUR SECURED
 DEBT. ACCORDINGLY, YOU, THE SECURED CREDITOR REFERENCED ABOVE IN PART 3.1 , SHALL SEND MONTHLY
 MORTGAGE/AUTOMOBILE STATEMENTS CONSISTENT WITH YOUR PREPETITION PRACTICE. SENDING SUCH
 STATEMENTS SHALL NOT BE CONSIDERED BY THE DEBTORS TO BE A VIOLATION OF THE AUTOMATIC STAY.

  ************* ATTENTION, CREDITORS LISTED IN PART 3.5.***************
 THE PROPERTY SECURED BY YOUR LOAN IS BEING SURRENDERED. A DEFICIENCY CLAIM MUST BE FILED WITHIN 180
 DAYS OF CONFIRMATION OR THE ENTRY OF AN ORDER LIFTING THE STAY, WHICHEVER OCCURS FIRST. IF A
 DEFICIENCY CLAIM HAS NOT BEEN FILED WITHIN THIS TIME PERIOD, YOUR DEFICIENCY CLAIM WILL BE DISALLOWED.
 IF YOU FILE A DEFICIENCY CLAIM, YOU MUST ALSO PROVIDE PROOF THAT THE PROPERTY SURRENDERED WAS
 LIQUIDATED IN ACCORDANCE WITH STATE LAW.
 __________________________________________________________________________________________________________

 Pursuant to Part 3.1, the Trustee shall pay (creditor) Wells Fargo the designated post-petition mortgage payments through
 the plan. These mortgage payments shall be classified and paid as follows:

 Pre-petition Arrears: The prepetition arrears are $12,435.00


Official Form 113                                                                 Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-61430                       Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                 Desc Main
                                                                      Document     Page 7 of 14
                                                                                                                                                  7/18/19 2:26PM



 Debtor                Karen L Wright                                                                Case number   19-61430

 GAP Payments: The first three post-petition mortgage payments shall be disbursed pro-rata by the Trustee as post-petition
 arrears, including late fees, in the approximate amount of $2,850.00, for the months of August 2019, September 2019 and
 October 2019.

 Other Post-petition Arrears: The following additional post-petition default shall be cured and disbursed by the Trustee,
 approximately $0.00, for the months of _N/A_ through and including _N/A_.

 Ongoing Payments: The regular post-petition mortgage payments shall be disbursed by the Trustee beginning with the
 mortgage payment due for the month of November 2019, and continuing for approximately 58 months; the total number of
 such payments to be made by the Trustee will usually equal the number of monthly plan payments being made by the
 Debtor(s) to the Trustee, unless the plan pays off early.

 Disbursement of ongoing post-petition mortgage payments from the Chapter 13 Trustee may not begin until an allowed
 claim on behalf of the mortgagee has been filed. At the completion of the term of the plan, it is predicted that the Debtor(s)
 shall resume monthly mortgage payments directly pursuant to the terms of the mortgage contract beginning with the
 payment due in September, 2024.

 Treatment and Payment of Claims.
 • All creditors must timely file a proof of claim to receive payment from the Trustee.
 • If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object
 to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
 paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case,
 after the debtor(s) receive a discharge.
 • If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
 will be treated as unsecured for purposes of distribution under the Plan.
 • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

 ***ATTN:STUDENT LOAN PROVIDERS/SERVICERS. Attn: Fed Loan Servicing, ECMC, Navient, Department of Education and
 any other parties holding Government guaranteed student loans:
 The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part of her student loan obligations.
 The Debtor shall be allowed to seek enrollment, or to maintain any pre-petition enrollment, in any applicable income-driven
 repayment (“IDR”) plan with the U.S. Department of Education and/or other student loan servicers, guarantors, etc.
 (Collectively referred to hereafter as “Ed”), including but not limited to the Public Service Loan Forgiveness program,
 without disqualification due to her bankruptcy. Any direct payments made from the Debtor to Ed since the filing of her
 petition shall be applied to any IDR plan in which the Debtor was enrolled pre-petition, including but not limited to the Public
 Service Loan Forgiveness program. Ed shall not be required to allow enrollment in any IDR unless the Debtor otherwise
 qualifies for such plan. During the pendency of any application by the Debtor to consolidate her student loans, to enroll in
 an IDR, direct payment of her student loans under an IDR, or during the pendency of any default in payment of the student
 loans under an IDR, it shall not be a violation of the stay or other State or Federal Laws for Ed to send the Debtor normal
 monthly statements regarding payments due and other communications including, without limitation, notices of late
 payments or delinquency. These communications may expressly include telephone calls and e-mails.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Karen L Wright                                                   X
       Karen L Wright                                                        Signature of Debtor 2
       Signature of Debtor 1

       Executed on            July 5, 2019                                             Executed on

 X     /s/ Stephen E. Dunn                                                      Date     July 5, 2019
       Stephen E. Dunn 26355
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-61430                       Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07              Desc Main
                                                                      Document     Page 8 of 14
                                                                                                                                                7/18/19 2:26PM



 Debtor                Karen L Wright                                                            Case number   19-61430

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $68,568.60

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $4,467.40

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $1,148.46

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,019.60

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $1,792.84

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $86,996.90




Official Form 113                                                              Chapter 13 Plan                                          Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 19-61430             Doc 17        Filed 07/18/19 Entered 07/18/19 14:28:07                               Desc Main
                                                           Document     Page 9 of 14
                                                                                                                                                7/18/19 2:26PM




Fill in this information to identify your case:

Debtor 1                      Karen L Wright

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF VIRGINIA

Case number               19-61430                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Inventory Tech
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Tessy Plastics

       Occupation may include student        Employer's address
                                                                   231 Jefferson Ridge Parkway
       or homemaker, if it applies.
                                                                   Lynchburg, VA 24501

                                             How long employed there?         July 2018 - current

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         1,836.51        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,836.51               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
             Case 19-61430             Doc 17         Filed 07/18/19 Entered 07/18/19 14:28:07                                 Desc Main
                                                       Document     Page 10 of 14
                                                                                                                                                 7/18/19 2:26PM




Debtor 1   Karen L Wright                                                                        Case number (if known)    19-61430


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      1,836.51       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        265.59       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $         61.71       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $        175.33       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            502.63       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,333.88       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                   N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                   N/A
     8h. Other monthly income. Specify: Contribution from brother                         8h.+ $              400.00 + $                   N/A
            Contribution from son                                                              $              500.00   $                   N/A
            1/12 tax refund                                                                    $              111.83   $                   N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,011.83       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,345.71 + $           N/A = $           2,345.71
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $          2,345.71
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
             Case 19-61430                Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                                    Desc Main
                                                           Document     Page 11 of 14
                                                                                                                                                      7/18/19 2:26PM




Fill in this information to identify your case:

Debtor 1                 Karen L Wright                                                                    Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-61430
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Brother                                                   Yes
                                                                                                                                             No
                                                                                   Son                                  31                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                   0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
           Case 19-61430                  Doc 17          Filed 07/18/19 Entered 07/18/19 14:28:07                                      Desc Main
                                                           Document     Page 12 of 14
                                                                                                                                                           7/18/19 2:26PM




Debtor 1     Karen L Wright                                                                            Case number (if known)      19-61430

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 100.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  45.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 100.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                230.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 15.00
10.   Personal care products and services                                                    10. $                                                  10.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  10.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  116.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: PPT                                                                           16. $                                                  30.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Storage unit                                                        21. +$                                                 89.00
      Campbell Circuit Court Fines $2,103.38                                                      +$                                                25.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                          970.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                          970.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,345.71
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                                970.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,375.71

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
          Case 19-61430    Doc 17   Filed 07/18/19 Entered 07/18/19 14:28:07    Desc
                                                                      Wright, Karen    Main
                                                                                    - 19-61430
                                     Document     Page 13 of 14
ATTMOBILITY II LLC                  J. MARK COOK, ESQ.                   SCA CREDIT SERVICES
ONE ATTWAY, ROOM 3A 231             FOR BEE LINE TRANSPORT, INC.         1502 WILLIAMSON ROAD
BEDMINSTER, NJ 07921                PO BOX 15029                         ROANOKE, VA 24012
                                    LYNCHBURG, VA 24502
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




BEE LINE TRANSPORT, INC.            LENDMARK FINANCIAL SERVICES          SECRETARY OF HOUSING & URD
155 AIRPARK DR                      2118 USHER STREET NW                 C/O BEN CARSON, SECRETARY
LYNCHBURG, VA 24502                 COVINGTON, GA 30014                  451 7TH STREET SW
                                                                         WASHINGTON, DC 20410


CAMPBELL CIRCUIT COURT              LOCKAWAY STORAGE                     SIMPLY SELF STORAGE
PO BOX 7                            6923 WEST LOOP 1604 NORTH            22195 TIMBERLAKE RD
732 VILLAGE HIGHWAY                 SAN ANTONIO, TX 78254                LYNCHBURG, VA 24502
RUSTBURG, VA 24588


CASH NET USA                        MEDICAL DATA SYSTEMS                 UNITED STATES OF AMERICA
175 W. JACKSON BLVD                 2001 9TH AVE                         CLERK, US BANKRUPTCY COURT
SUITE 1000                          SUITE 312                            210 CHURCH STREET, SW
CHICAGO, IL 60604                   VERO BEACH, FL 32960                 ROANOKE, VA 24010


CREDIT ACCEPTANCE CORP              MID AMERICA BANK & TRUST             VIRGINIA DEPARTMENT OF TAXA
25505 W. TWELVE MILE RD             5109 S BROADBAND LN                  PO BOX 2156
SUITE 3000                          SIOUX FALLS, SD 57108                RICHMOND, VA 23219
SOUTHFIELD, MI 48034


CREDIT ACCEPTANCE CORPORATION C/O
                                MID ATLANTIC FINANCE CO                  WELLS FARGO
REG AGENT: CORPORATION SERVICE CO
                                4592 ULMERTON RD                         C/O TIMOTHY SLOAN, CEO
100 SHOCKOE SLIP, 2ND FLR       CLEARWATER, FL 33762                     420 MONTGOMERY ST
RICHMOND, VA 23219                                                       SAN FRANCISCO, CA 94163


CREDIT ONE BANK                     NPRTO SOUTH EAST, LLC                WELLS FARGO BANK NA
PO BOX 98873                        256 WEST DATA DRIVE                  ONE HOME CAMPUS
LAS VEGAS, NV 89193                 DRAPER, UT 84020                     DES MOINES, IA 50328




CVCC                                ORTHOPAEDIC CENTER OF CENTRAL VA   WOODFOREST NATIONAL BANK
3506 WARDS ROAD                     C/O REG AGENT: WILLIAM HUNTER, JR. 197 MADISON HEIGHTS SQ
LYNCHBURG, VA 24502                 6610 EVERETT RD                    MADISON HEIGHTS, VA 24572
                                    FOREST, VA 24551


FOCUSED RECOVERY SOLUTIONS       PROGRESSIVE LEASING, LLC
9701 METROPOLITAN COURT, SUITE B C/O RYAN WOODLEY, CEO
RICHMOND, VA 23236               256 W. DATA DR
                                 DRAPER, UT 84020


INTERNAL REVENUE SERVICE            RAYMOND WRIGHT
PO BOX 7346                         1150-A LONG MEADOWS DR
PHILADELPHIA, PA 19101-7346         LYNCHBURG, VA 24502
         Case 19-61430        Doc 17     Filed 07/18/19 Entered 07/18/19 14:28:07             Desc Main
                                          Document     Page 14 of 14



                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA

In re: Karen L Wright


                                                                      Chapter 13

                                                                      Case No. 19-61430
       Debtor(s).


             CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


       I certify that a true and correct copy of the chapter 13 plan or the amended chapter 13 plan and amended
plan cover sheet, filed electronically with the Court on July 18, 2019, has been mailed by first class mail
postage prepaid to all creditors, equity security holders, and other parties in interest, including the United States
Trustee, on July 19, 2019.


       If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of property exempt
under the Code or (ii) a request to determine the amount of a secured claim, the plan must be served on the
affected creditors in the manner provided by Rule 7004 for service of a summons and complaint. I certify that a
true and correct copy of the chapter 13 plan has been served on the following parties pursuant to Rule 7004:

             Name                                  Address                    Method of Service
 Credit Acceptance Corporation          Credit Acceptance Corporation            Certified Mail
                                    c/o Reg Agent: Corporation Service Co
                                          100 Shockoe Slip, 2nd Flr
                                            Richmond VA 23219

                                                              /s/ Stephen E. Dunn
                                                              /s/ Michelle J. Dunn
                                                              Counsel for Debtor(s)
